DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification of originally filed does not provide adequate teachings about the tope electrode and bottom electrode is encrypted as recited in claim 8.  Also the specification fails to teach how could the electrodes that are orthogonally arranged is encrypted.  The specification of the originally filed does not give a positive support for the pattern of the voltage from an external signal receiver.  Claims 9 and 10 inherit the rejection from their based claim.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “whether the received pattern is correct and displaying the recorded optical image if the received pattern is correct” recited in claim 10 is confusing and indefinite since it is not clear what considered to be “correct”? It is not clear how to objectively decide if the pattern is “correct” or not?  
The scopes of the claim therefore are confusing and indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Peters et al (US 2008/0259416 A1) in view of the US patent application publication by Border et al (US 2012/0050140 A1).
Peters et al teaches an optically variable elements serves as the display that is comprised of a top electrode (13, Figures 5 and 6, paragraph [0062]), a bottom electrode (14), which is a transparent conductive film, a thin polymer display layer or film (12) that is comprised of an electrochromic material, (please see paragraph [0046]), and a transparent optical variable device (OVD, 56 or 66, Figures 5 and 6) that is comprised of a diffraction structure on the top electrode opposite to the thin film polymer display layer or film (12, please see paragraphs [0063] to [0067]).  The diffraction structure may comprise a recorded optical image.  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the top electrode comprising a plurality of first lines and the bottom electrode comprises a plurality of second lines, which are arranged in a direction different from that of the plurality of first lines.  
Border et al in the same field of endeavor teaches a matrix-shaped display, (please see Figures 14A and 14B) that is comprised of a top electrode (36, Figures 14A and 14B) that is comprised of a plurality of first lines arranged in a first direction and a bottom electrode (36) that is comprised of a plurality of second lines wherein the second lines are arranged in a second direction that is different from the first direction to define a plurality of matrix elements, (please see Figure 14A) in the electrically responsive material layer that is comprised of a thin film electrochromic material layer (39).  The thin film electrochromic material layer, serves as the thin film light controllable mirror, since by applying voltage or electric field to the top electrode and the bottom electrode, the thin film light controllable mirror (39) may be switched that each matrix element of the plurality in the thin film light controllable mirror between a transparent state and reflective or mirror state, (please see paragraph [0071]).  It would then have been obvious to one skilled in the art to apply the teachings of Border et al to modify the top and bottom electrodes to have a matrix arrangement for the benefit of making the polymer display element (60) including the top electrode, the thin film electrochromic layer and the bottom electrode of Peters et al a matrix-shaped display having a plurality of controllable display elements with the diffraction structure to create a plurality of optically variable effects.  
Border et al further teaches that when the switching viewing area including the thin film light controllable mirror (39) is in the reflective state, information would be viewed, (please see paragraph [0059]).  In combination with the device of the Peters et al (please see Figures 5 and 6), which has the diffraction structure (56 or 66) on top of the polymer display element (60) including the electrochromic material (12), when the thin film light controllable mirror (39) of Border et al is switched in the mirror state, a portion of the recorded optical image in the optical variable device (OVD) of the diffraction structure in a corresponding matrix element of the plurality of the transparent diffraction structure is visible when observed from the side of the transparent diffraction structure which is opposite to the top electrode.  Border et al teaches that the switching viewing area including the thin film light controllable mirror (39) is in the transparent state, the matrix-shaped display is transparent so that no information would be viewed.  In combination with the device of the Peters et al, which has the diffractive structure (56 or 66) on top of the polymer display element (60) including the electrochromic material (12), when the thin film light controllable mirror (39) of the Border et al is switched in the transparent state, a portion of the recorded optical image in the optical variable device (OVD) of the diffraction structure in a corresponding matrix element of the said plurality of transparent diffraction structure is not visible when observed from a side of the transparent diffraction structure, which is opposite to the top electrode.  
With regard to claim 2, as shown in Figure 14A of Border et al, a controller or a control element (32) is configured to individually switch each matrix element of the plurality in the thin film light controllable mirror between the transparent state and the reflective or mirror state.  
With regard to claim 3, Border et al teaches that the switching of the thin film light controllable mirror (39) is switched by applying the electric field across the electrodes that are connected to the controller (32) which implicitly means the controller is connected to a power supply to supply the driving electric field, (please see paragraph [0071]).  
With regard to claim 4, it is implicitly true or obvious modification by one skilled in the art to make the optical variable elements of Peters et al in combination with the matrix-shaped display of Border et al will make the recorded optical image comprises a plurality of individual images.  The controller or control element is configured to display each individual image of said plurality while not displaying other individual images of said plurality by switching matrix elements of said plurality in the thin film light controllable mirror which correspond to the individual image into the mirror state and switching matrix elements of the plurality in the thin film light controllable mirror which do not correspond to the individual image into the transparent state.  

Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Peters et al (US 2008/0259416 A1) in view of the US patent application publication by Border et al (US 2012/0050140 A1).
Peters et al teaches an optically variable elements serves as the display for displaying an optical image, wherein the method of displaying the optical image includes the step of applying a voltage to a top electrode (13, Figures 5 and 6) and a bottom electrode (14), of a polymer display element (60).   Peters et al teaches that the polymer display element is comprised of the top electrode (13, Figures 5 and 6, paragraph [0062]), the bottom electrode (14), which is a transparent conductive film, a thin polymer display layer or film (12) that is comprised of an electrochromic material, (please see paragraph [0046]), between the top electrode and the bottom electrode, and a transparent optical variable device (OVD, 56 or 66, Figures 5 and 6) that is comprised of a diffraction structure on the top electrode opposite to the thin film polymer display layer or film (12, please see paragraphs [0063] to [0067]).  The diffraction structure may comprise a recorded optical image.  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the top electrode comprising a plurality of first lines and the bottom electrode comprises a plurality of second lines, which are arranged in a direction different from that of the plurality of first lines.  
Border et al in the same field of endeavor teaches a matrix-shaped display, (please see Figures 14A and 14B) that is comprised of a top electrode (36, Figures 14A and 14B) that is comprised of a plurality of first lines arranged in a first direction and a bottom electrode (36) that is comprised of a plurality of second lines wherein the second lines are arranged in a second direction that is different from the first direction to define a plurality of matrix elements, (please see Figure 14A) in the electrically responsive material layer that is comprised of a thin film electrochromic material layer (39).  The thin film electrochromic material layer, serves as the thin film light controllable mirror, since by applying voltage or electric field to the top electrode and the bottom electrode, the thin film light controllable mirror (39) may be switched that each matrix element of the plurality in the thin film light controllable mirror between a transparent state and reflective or mirror state, (please see paragraph [0071]).  It would then have been obvious to one skilled in the art to apply the teachings of Border et al to modify the top and bottom electrodes to have a matrix arrangement for the benefit of making the polymer display element (60) including the top electrode, the thin film electrochromic layer and the bottom electrode of Peters et al a matrix-shaped display having a plurality of controllable display elements with the diffraction structure to create a plurality of optically variable effects.  
Border et al further teaches that when the switching viewing area including the thin film light controllable mirror (39) is in the reflective state, information would be viewed, (please see paragraph [0059]).  In combination with the device of the Peters et al (please see Figures 5 and 6), which has the diffraction structure (56 or 66) on top of the polymer display element (60) including the electrochromic material (12), when the thin film light controllable mirror (39) of Border et al is switched in the mirror state, a portion of the recorded optical image in the optical variable device (OVD) of the diffraction structure in a corresponding matrix element of the plurality of the transparent diffraction structure is visible when observed from the side of the transparent diffraction structure which is opposite to the top electrode.  Border et al teaches that the switching viewing area including the thin film light controllable mirror (39) is in the transparent state, the matrix-shaped display is transparent so that no information would be viewed.  In combination with the device of the Peters et al, which has the diffractive structure (56 or 66) on top of the polymer display element (60) including the electrochromic material (12), when the thin film light controllable mirror (39) of the Border et al is switched in the transparent state, a portion of the recorded optical image in the optical variable device (OVD) of the diffraction structure in a corresponding matrix element of the said plurality of transparent diffraction structure is not visible when observed from a side of the transparent diffraction structure, which is opposite to the top electrode.  
With regard to claim 6, as shown in Figure 14A of Border et al, a controller or a control element (32) is configured to individually switch each matrix element of the plurality in the thin film light controllable mirror between the transparent state and the reflective or mirror state.  
With regard to claim 7, it is implicitly true or obvious modification by one skilled in the art to make the optical variable elements of Peters et al in combination with the matrix-shaped display of Border et al will make the recorded optical image comprises a plurality of individual images.  The controller or control element is configured to display each individual image of said plurality while not displaying other individual images of said plurality by switching matrix elements of said plurality in the thin film light controllable mirror which correspond to the individual image into the mirror state and switching matrix elements of the plurality in the thin film light controllable mirror which do not correspond to the individual image into the transparent state.  
With regard to claims 8-10, Peters et al in a different embodiment teaches image display (90, Figure 9 and 10) comprises a plurality of display elements (91a) that each comprises an OVD display having diffraction structure.  The display elements are connected to a power supply (92) that may include an antenna structure, (please see paragraph [0071]) and forms as an RFID transponder.  The RFID transponder has the function of receiving external signal.  The antenna structure further includes an integrated circuit (93) that serves as a processing chip for selecting and determining a received external signal with a desired pattern (including encrypted pattern) of voltage to drive the plurality of electrochromic device included in the plurality of display elements.  The pattern signal for the desired pattern is transmitted from outside of the display medium to be received by the antenna structure (92 or RFID).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872